Exhibit 10.60
 
Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as
amended.  Omitted information has been replaced with asterisks.
 
EQUIPMENT LEASE AGREEMENT
 
This EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into as of May
1, 2010, by and between GK FINANCING, LLC, a California limited liability
company (“GKF”), and FORT SANDERS REGIONAL MEDICAL CENTER, a Tennessee not for
profit corporation (“Medical Center”), with reference to the following facts:
 
RECITALS
 
A.           GKF intends to purchase a Leksell Stereotactic Gamma Knife
Perfexion Unit (the “Equipment”) which it will acquire from Elekta Instruments,
Inc., a Georgia corporation (“Elekta”).
 
B.           Medical Center wishes to lease the Equipment from GKF, and GKF is
willing to lease the Equipment to Medical Center, upon the terms, covenants,
conditions and agreements set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Lease.  Subject to and in accordance with the covenants and
conditions set forth in this Agreement, GKF hereby leases to Medical Center, and
Medical Center hereby leases from GKF, the Equipment.  The Equipment to be
leased to Medical Center pursuant to this Agreement shall be the Leksell Gamma
Knife Perfexion, including all standard hardware and software related thereto.
 
2.           LGK Agreement.  Simultaneously with the execution of this
Agreement, Medical Center and Elekta shall enter into that certain Leksell Gamma
Knife End User Agreement pertaining to the Equipment (the “LGK Agreement”), a
copy of which is attached hereto as Exhibit A.  Medical Center shall perform,
satisfy and fulfill all of its obligations arising under the LGK Agreement when
and as required thereunder.  Medical Center acknowledges that GKF is a third
party beneficiary of the LGK Agreement and, in that capacity, GKF shall be
entitled to enforce Medical Center’s performance, satisfaction and fulfillment
of its obligations thereunder.
 
3.           Term of the Agreement.  The initial term of this Agreement (the
“Term”) shall commence as of the date hereof and, unless earlier terminated or
extended in accordance with the provisions of this Agreement, shall continue for
a period of ten (10) years following the performance of the first “Procedure”
(as defined in Section 8 below) performed on the Equipment (the “First Procedure
Date”) at the Site.  Medical Center’s obligation to make the “Lease Payments” to
GKF for the Equipment as defined and described in Section 8 below shall commence
as of the First Procedure Date.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Certificate of Need; User License.
 
4.1           GKF acknowledges that Medical Center will require a certificate of
need (“CON”) issued by the Tennessee Health Services and Development Agency in
order to install and operate the Equipment at the Site.  As soon as reasonably
possible following the date of this Agreement, Medical Center shall apply for
and use commercially reasonable efforts to obtain in a timely manner a CON for
the installation and use of the Equipment at the Site.  The application for the
CON shall be prepared in coordination with GKF which shall review the
application, and the parties shall amend any inaccuracies identified prior to
submission. The CON shall be filed and owned by Medical Center.  It is
understood that Baptist Hospital of East Tennessee (“Baptist”) has previously
been issued a CON for the provision of Gamma Knife services, but intends to
relinquish its CON upon the issuance of Medical Center’s CON.  The parties
acknowledge that, in applying for the CON, the objective will be to maintain the
continuity of Gamma Knife services provided to the community with the least down
time due to the CON application process.  Pursuant to Section 6.8 below, in the
event Medical Center’s application for a CON is denied, this Agreement shall
automatically terminate and all parties shall be released from the further
performance of any obligations or duties arising under this Agreement.
 
4.2           Medical Center shall, at its sole cost and expense, apply for and
obtain in a timely manner a User License from the Nuclear Regulatory Commission
and, if necessary, from the applicable state agency authorizing it to take
possession of and maintain the Cobalt supply required in connection with the use
of the Equipment during the term of this Agreement.  Medical Center also shall,
at its sole cost and expense, apply for and obtain in a timely manner all other
licenses, permits, approvals, consents and authorizations which may be required
by state or local governmental or other regulatory agencies for the development,
construction and preparation of the Site, the charging of the Equipment with its
Cobalt supply, the conduct of acceptance tests with respect to the Equipment,
and the use of the Equipment during the Term, as more fully set forth in Article
2.1 of the LGK Agreement.  Upon request, Medical Center shall provide GKF with
true and correct copies of any and all such licenses, permits, approvals,
consents and authorizations.
 
5.           Delivery of Equipment; Site.
 
5.1           GKF shall coordinate with Elekta and Medical Center to have the
Equipment delivered to Medical Center at 1901 W Clinch Ave, Knoxville, Tennessee
(the “Site”) on or prior to the delivery date agreed upon by Medical Center and
GKF.  GKF will use commercially reasonable efforts to cause Elekta to deliver
the Equipment to the Site on such delivery date, provided that GKF shall have no
liability for any delays in delivery.
 
5.2           Medical Center, at its cost and expense, shall provide a safe,
convenient Site for the Equipment in accordance with Elekta's guidelines,
specifications, technical instructions and site planning criteria (which site
planning criteria are attached as Exhibit E to the LGK Agreement) (collectively
the "Site Planning Criteria"). The location of the Site has previously been
approved by GKF.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Site Preparation and Installation of Equipment.
 
6.1           Medical Center, at its cost and expense, shall prepare all plans
and specifications required to prepare, construct and improve the Site for the
installation, use and operation of the Equipment during the Term. The plans and
specifications (i) shall be subject to prior written approval by Elekta and GKF,
which approval shall not be unreasonably withheld or delayed; (ii) shall comply
in all respects with the Site Planning Criteria; and (iii) to the extent
required by applicable law, shall be submitted to all applicable state and
federal agencies for their review and approval.  Medical Center, at its cost and
expense, shall obtain and maintain all permits, certifications, approvals or
authorizations required by applicable federal, state or local laws, rules or
regulations necessary to prepare, construct and improve the Site for the
installation, use and operation of the Equipment as provided above during the
term of this Agreement.
 
6.2           Based upon the plans and specifications approved by GKF and
Elekta, Medical Center, at its cost and expense, shall prepare, construct and
improve the Site as necessary for the installation, use and operation of the
Equipment during the Term, including, without limitation, providing all
temporary or permanent shielding required for the charging of the Equipment with
the Cobalt supply and for its subsequent use, selecting and constructing a
proper foundation for the Equipment and the temporary or permanent shielding,
aligning the Site for the Equipment, and installing all electrical and HVAC
systems and other wiring required for the Equipment.  In connection with the
construction of the Site, Medical Center, at its cost and expense, shall select,
purchase and install all radiation monitoring equipment, devices, safety
circuits and radiation warning signs required at the Site in connection with the
use and operation of the Equipment, all in accordance with applicable federal,
state and local laws, rules, regulations or custom..
 
6.3           In addition to construction and improvement of the Site, Medical
Center, at its cost and expense, shall be responsible for the installation of
the Equipment at the Site, including the positioning of the Equipment on its
foundation at the Site in compliance with the Site Planning Criteria.
 
6.4           Medical Center warrants and ensures that upon completion of
preparation, construction, and improvement of the Site including the positioning
of the Equipment on its foundation at the Site and installation of the
Equipment, (a) the Site shall comply in all material respects with the Site
Planning Criteria and all applicable federal, state and local laws, rules and
regulations, and (b) with respect to those portions of the Site that are not
addressed by the Site Planning Criteria, the Site shall be safe and suitable for
the ongoing use and operation of the Equipment during the Term.
 
6.5           Medical Center shall use commercially reasonable efforts to
satisfy its obligations under this Section 6 in a timely manner.  Medical Center
shall keep GKF informed on a regular basis of its progress in the design of the
Site, the preparation of plans and specifications, the construction and
improvement of the Site, and the satisfaction of its other obligations under
this Section 6.  Medical Center shall use commercially reasonable efforts to
complete all construction and improvement of the Site required for the
installation, positioning and testing of the Equipment on or prior to the
delivery date described in Section 5.1 above.  If the Site is not complete as of
the delivery date described in Section 5.1 above plus a sixty (60) day grace
period (other than by reasons of force majeure as provided in Section 25.16
below or due to a delay in the issuance of any required approvals by applicable
governmental entities that is not the result of any fault or delay by Medical
Center) (the "late completion date"), Medical Center shall reimburse GKF for its
out-of-pocket financing costs incurred with respect the Equipment at the Bank of
America prime interest rate (which rate is sometimes referred to by the Bank as
its "reference rate") plus 2% based upon GKF's cost of the Equipment for the
period between the late completion date and the date that the Site is completed
to the extent necessary to allow for the installation, positioning and testing
of the Equipment.
 
 
 

--------------------------------------------------------------------------------

 
 
6.6           During the Term, Medical Center, at its cost and expense, shall
maintain the Site in a good working order, condition and repair, reasonable wear
and tear excepted.
 
6.7           Neither the review and approval by GKF and/or Elekta of Site
plans, specifications and/or positioning plans, nor the construction of any
other Site preparation, shall relieve Medical Center for liability for damages
to the Equipment caused by the failure to comply with applicable federal, state
or local laws or regulations, including building codes, or those portions of the
Site Planning Criteria relating to the load bearing capacity of the floor of the
treatment room and to radiation protection, and no contributory negligence shall
be asserted by Medical Center with respect thereto.
 
6.8           If Medical Center has in good faith pursued, but has been denied
the issuance of all necessary governmental approvals for the acquisition of the
Equipment and construction of all necessary Site improvements, then, Medical
Center may terminate this Agreement upon written notice to GKF.
 
           7.           Marketing Support.
 
7.1           Not less than ninety (90) days prior to the First Procedure Date
and the commencement of each succeeding twelve (12) month period during the
Term, GKF and Medical Center shall jointly develop an annual marketing plan,
budget and timeline for the clinical service to be supported by the Equipment
for the succeeding twelve (12) month period of the Term (the “Plan”), which Plan
shall be implemented by Medical Center with the support of GKF, based on the
approved budget and timeline.  The Plan shall require the approval of both GKF
and Medical Center; however, neither party’s approval of such Plan shall be
unreasonably withheld or delayed.  If Medical Center has not approved or
disapproved the same within thirty (30) days following its receipt, Medical
Center shall be deemed to have approved the same.  Medical Center and GKF shall
discuss the Plan on a regular basis not less than once per quarter.  Funds
expended by Medical Center and/or GKF in accordance with the Plan shall be
deemed “Medical Center’s Direct Operating Expenses” and/or GKF’s Direct
Operating Expenses,” respectively, and shall be reimbursed to the applicable
party from the “Gross Technical Component Collections” (as such quoted terms are
defined in Section 8 below); provided that (a) if the Gross Technical Component
Collections during any month are insufficient to cover Medical Center’s Direct
Operating Expenses, then, within thirty (30) days following the determination of
the shortfall, GKF shall reimburse Medical Center for the shortfall and such
amount so reimbursed by GKF shall be deemed to be GKF’s Direct Operating
Expenses and shall be carried forward until reimbursed to GKF from future Gross
Technical Component Collections; and (b) each party shall submit to the other
upon request invoices (together with documentary evidence supporting the
invoices) for their respective marketing expenditures paid to unrelated third
parties that are included in the Plan.  It is anticipated that the annual
marketing budget will be approximately * in the aggregate. Any marketing efforts
conducted independently by Medical Center shall be at Medical Center’s expense,
and subject to coordination with GKF.  It is acknowledged by the parties that
such expenses to be reimbursed by GKF as provided in this Section have been
included in GKF’s calculation of the Lease Payments so as to allow GKF to
recover such GKF expenses during the Term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2           The Gamma Knife program at the Medical Center (the “Program”)
shall be given a name mutually agreed to by GKF and Medical Center.  All
communications to the public regarding the Program may identify the Program as
being associated with GKF and Medical Center, provided that all such
communications are in accordance with the communications and marketing plan
adopted or approved by Medical Center and GKF.  Medical Center shall use
commercially reasonable efforts to promote the Program and to encourage the use
thereof by the public and medical community.
 
8.           Lease Payments.
 
8.1           The parties acknowledge that the compensation payable to GKF for
the Equipment as set forth in this Agreement has been negotiated by the parties
at arm’s length based upon reasonable and jointly derived assumptions regarding
the capacity for clinical services available from the Equipment, Medical
Center’s capabilities in providing high quality radiation oncology services,
market dynamics, GKF’s risk in providing the Equipment, and the provision to GKF
of a reasonable rate of return on its investment in support of the
Equipment.  Based thereon, the Parties believe that the Lease Payments represent
fair market value for the use of the Equipment, marketing support, maintenance
and service, personal property taxes, cost of insurance coverage for the
Equipment, and the other additional services and costs to be provided or paid
for by GKF pursuant to this Agreement.  Medical Center undertakes no obligation
to perform any minimum number of procedures on the Equipment, and the use of the
Equipment for the performance of procedures is wholly based upon the independent
judgment of physicians who order such procedures to meet the medical needs of
their patients.
 
8.2           In consideration for and as compensation to GKF for the lease of
the Equipment to Medical Center pursuant to this Agreement, Medical Center shall
pay to GKF, on a monthly basis, the applicable “Lease Payments” (as defined
below) for each "Procedure" that is performed by Medical Center or its
representatives or affiliates, whether on an inpatient or outpatient basis, and
irrespective of whether the Procedure is performed on the Equipment or using any
other equipment or devices.  As used herein:
 
(a)           “Lease Payments” shall be equal to * of the “Net Technical
Component Collections” for the applicable period relating to each Procedure
performed using the Equipment and/or any other equipment or devices during the
Term of this Agreement.
 
(b)           “Net Technical Component Collections” shall mean the *.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           “Gross Technical Component Collections” means the total amount
actually collected (less any uncontested returns or refunds) by Medical Center
or its representatives or affiliates during each month from any and all payor
sources, including, without limitation, patients, insurance companies, state or
federal government programs or any other third party payors, including, without
limitation, all copayments and deductibles, as reimbursement for the technical
component of all services (including, but not limited to, treatment planning and
delivery) pertaining to each Procedure performed on the Equipment and/or any
other equipment or devices during the term of this Agreement.  Prior to setting,
revising or implementing the amount of any technical fees to be billed by
Medical Center and/or accepting any technical fee component amounts with third
party payors relating to the Equipment, Medical Center shall furnish the
applicable fee or reimbursement rate information to GKF for GKF’s review and
comment, and the parties shall consult with each other regarding the same;
provided that Medical Center shall have the ultimate authority to determine the
amount of such fees.  Both parties agree they will utilize their commercially
reasonable efforts to maximize revenues from the Gamma Knife program; provided,
however, GFK acknowledges and agrees that Medical Center may perform Procedures
on patients who qualify under Medical Center’s guidelines for free or reduced
cost care regardless of such patients’ ability to pay.
 
(d)           "GKF's Direct Operating Expenses” shall equal *.
 
(f)           "Medical Center's Direct Operating Expenses" shall be *.
 
(g)           "Procedure" means any treatment that involves stereotactic,
external, single fraction, conformal radiation, commonly called radiosurgery,
that may include one or more isocenters during the patient treatment session,
delivered to any site(s) superior to the foramen magnum.
 
(h)           "Total Site Improvement Cost" means Medical Center's cost to
prepare the Site and install the Equipment in accordance with Section 6 above,
plus Medical Center's cost to obtain any needed regulatory approvals for the
Program.
 
8.3           Within ten (10) days after the last day of each month (or portion
thereof) during the term of this Agreement, (a) Medical Center shall inform GKF
in writing as to (i) the number of Procedures performed during that month
utilizing the Equipment (and, if applicable, any other equipment or devices);
and (ii) the Gross Technical Component Collections during that month; and (b)
each party shall inform the other party in writing as to such party's respective
Direct Operating Expenses relating to that month which shall be determined in
good faith in accordance with Generally Accepted Accounting Principles (“GAAP”)
consistently applied and the terms of this Agreement.  Notwithstanding anything
to the contrary contained in this Agreement, neither party shall have the right
to recover its Direct Operating Expenses that are known (or reasonably should
have been known) but are submitted more than six (6) months after being incurred
by such party.  Medical Center shall submit claims for reimbursement to the
appropriate payors for each Procedure within ten (10) business days after the
patient receiving the treatment is discharged.  If no Gross Technical Component
Collections are received during any month, then, no Lease Payments shall be
owing by Medical Center to GKF for that month, subject however, to each party’s
right to recover its respective Direct Operating Expenses as set forth in
Section 8.5 below.
 
 
 

--------------------------------------------------------------------------------

 
 
8.4           During the Term of this Agreement, Medical Center shall, by the
twenty-fifth (25th) day of each month, remit GKF’s aggregate Lease Payment,
together with GKF's Direct Operating Expenses, for the immediately preceding
month, and, for a period of twenty-five (25) months following the termination or
expiration of this Agreement (the “Collections Run-Out Period”), Medical Center
shall, by the twenty-fifth (25th) day of each such month, continue to remit
GKF’s aggregate Lease Payment pertaining to Gross Technical Component
Collections received during the Collections Run-Out Period (which Lease Payments
during the Collections Run Out Period shall be calculated without deduction for
any Direct Operating Expenses, unless such Direct Operating Expenses were
carried forward from, and relate to, any period prior to the termination or
expiration of the Agreement).  All or any portion of any Lease Payment and/or
GKF’s Direct Operating Expenses which are not paid in full within thirty (30)
days after its due date shall bear interest at the rate of one and one-half
percent (1.50%) per month (or the maximum monthly interest rate permitted to be
charged by law between an unrelated, commercial borrower and lender, if less)
until the unpaid Lease Payment and/or GKF’s Direct Operating Expenses, together
with all accrued interest thereon are paid in full.  If GKF shall at any time
accept any Lease Payment and/or GKF’s Direct Operating Expenses from Medical
Center after it shall become due, such acceptance shall not constitute or be
construed as a waiver of any or all of GKF’s rights under this Agreement,
including the rights of GKF set forth in Section 19 hereof.
 
8.5           Notwithstanding the foregoing, with respect to any month for which
Gross Technical Component Revenues are equal to or less than the sum of each
party's respective Direct Operating Expenses, such Gross Technical Component
Revenues shall be used to pay the pro rata portion of Medical Center's Direct
Operating Expenses and GKF's Direct Operating Expenses (which portion shall be
equal to the proportion that each party's Direct Operating Expenses bears to the
whole).  Any shortfall in the reimbursement of each party's Direct Operating
Expenses shall be carried over to the next month(s) and shall be paid in full
from Gross Technical Component Revenues prior to the payment of any Lease
Payment to GKF.
 
8.6           Within thirty (30) days after the close of each month, Medical
Center shall provide GKF with a written report indicating the status of billings
and collections for each Procedure performed during that month using the
Equipment and/or any other equipment or devices, including, without limitation,
the amount of the claim submitted and the amount received for each such
Procedure.  Upon request by GKF, Medical Center shall furnish to GKF information
regarding reimbursement rates from any or all payor sources for Procedures
(applicable to procedures performed either on an inpatient or outpatient
basis).  If such reimbursement rates should change at any time or from time to
time after the date hereof, in each instance, Medical Center shall provide
written notice thereof to GKF within five (5) days of Medical Center receiving
notice thereof.
 
8.7           Inspection of Records.  Throughout the initial Term and any
successive terms, and thereafter until final settlement of all amounts owed to
or claimed by either party under this Agreement, each party, at its own expense,
shall have the right upon request and from time-to-time, to inspect, audit and
copy the other party's books and records which relate to the accounting for and
calculation of Gross Technical Component Revenues, Net Technical Component
Revenues, and each party’s respective Direct Operating Expenses; provided that
any patient names or identifiers shall not be disclosed.
 
 
 

--------------------------------------------------------------------------------

 
 
8.8           Reimbursement Rate for Gamma Knife Procedures.  Medical Center
shall use commercially reasonable efforts to renegotiate Medical Center's
existing managed care contracts to include coverage for stereotactic
radiosurgery services utilizing the Equipment to be provided through the Program
and to include in new managed care contracts provisions covering such
services.  It is understood that certain Procedures may be performed on the
Equipment for research or charity purposes. The parties shall mutually agree in
advance as to the number of research procedures that will be performed.
 
8.9           Survival.  The provisions of this Section 8 shall survive the
termination or expiration of this Agreement.
 
9.           Use of the Equipment.
 
9.1           The Equipment shall be used by Medical Center only at the Site and
shall not be removed therefrom.  Medical Center shall use the Equipment only in
the regular and ordinary course of Medical Center’s business operations and only
within the capacity of the Equipment as determined by Elekta’s
specifications.  Medical Center shall not use nor permit the Equipment to be
used in any manner nor for any purpose which the Equipment is not designed or
reasonably suitable as determined by Elekta or GKF.
 
9.2           This is an agreement of lease only.  Nothing herein shall be
construed as conveying to Medical Center any right, title or interest in or to
the Equipment, except for the express leasehold interest granted to Medical
Center for the Term.  All Equipment shall remain personal property (even though
said Equipment may hereafter become attached or affixed to real property) and
the title thereto shall at all times remain exclusively in GKF.
 
9.3           During the Term, upon the request of GKF, Medical Center shall
promptly affix to the Equipment in a prominent place, or as otherwise directed
by GKF, labels, plates, insignia, lettering or other markings supplied by GKF
indicating GKF’s ownership of the Equipment, and shall keep the same affixed for
the entire Term.  Medical Center hereby authorizes GKF to cause this Lease or
any statement or other instrument showing the interest of GKF in the Equipment
to be filed or recorded, or refiled or re-recorded, with all governmental
agencies considered appropriate by GKF, at GKF’s cost and expense.  Medical
Center also shall promptly execute and deliver, or cause to be executed and
delivered, to GKF any statement or instrument requested by GKF for the purpose
of evidencing GKF’s interest in the Equipment, including financing statements
and waivers with respect to rights in the Equipment from any owners or
mortgagees of any real estate where the Equipment may be located.
 
9.4           At Medical Center’s cost and expense, Medical Center shall (a)
protect and defend GKF’s ownership of and title to the Equipment from and
against all persons claiming against or through Medical Center, (b) at all times
keep the Equipment free from any and all liens, encumbrances, attachments,
levies, executions, burdens, charges or legal processes imposed against Medical
Center, and (c) give GKF immediate written notice of any matter described in
clause (b).
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Additional Covenants of Medical Center.  In addition to the other
covenants of Medical Center contained in this Agreement, Medical Center shall,
at its cost and expense.
 
10.1           Provide properly trained, technical and support personnel and
supplies required for the proper performance of Procedures utilizing the
Equipment.  The cost of technical and support personnel (non-physician) and
supplies required for the proper performance of Procedures utilizing the
Equipment only (but not for any other equipment or devices) shall be reimbursed
to Medical Center from Gross Technical Component Revenues as Medical Center’s
Direct Operating Expenses.  In this regard, Medical Center shall use
commercially reasonable efforts to maintain on staff a minimum of two (2) Gamma
Knife trained teams comprised of neurosurgeons, radiation oncologists and
physicists. Medical Center represents that the Gamma Knife shall be available
for use by all physicians who have obtained clinical privileges to perform Gamma
Knife procedures at Medical Center, and that credentialing for the use of the
Gamma Knife shall not be closed at any time during the Term of this Agreement.
 
10.2           Direct, supervise and administer the provision of all Medical
Center services relating to Gamma Knife Procedures in accordance with all
applicable laws, rules and regulations.
 
10.3           Use commercially reasonable efforts to keep and maintain the
Equipment and the Site fully protected, secure and free from unauthorized access
or use by any person.
 
10.4           Operate a fully functional radiation therapy department at the
Site which shall include the Equipment.
 
11.           Additional Covenants of GKF.  In addition to the other covenants
of GKF contained in this Agreement, GKF, at its cost and expense, shall:
 
11.1           Use commercially reasonable efforts to require Elekta to meets
its contractual obligations to GKF and Medical Center upon delivery of the
Equipment and put the Equipment, as soon as reasonably possible, into good, safe
and serviceable condition and fit for its intended use in accordance with the
manufacturer’s specifications, guidelines and field modification instructions.
 
11.2           Cause Medical Center to enjoy the quiet enjoyment and use of the
Equipment, free of the rights of any other persons except for those rights
reserved by GKF or granted to Elekta under the LGK Agreement or the Purchase
Agreement or to the lender pursuant to Section 14 below.
 
11.3           GKF and Medical Center shall mutually select an individual to be
located at the Site to provide Gamma Knife administrative and marketing support
services.  This individual’s duties shall include but not be limited to (i)
scheduling Gamma Knife patients and coordinating professional and technical
personnel and support services to perform said Gamma Knife treatment; (ii)
verifying patient insurance; and (iii) assisting with marketing activities on an
as needed basis.  This individual shall be provided by the Medical Center and
the cost of the individual shall be reimbursed as Medical Center’s Direct
Operating Expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Maintenance of Equipment; Damage or Destruction of Equipment.
 
12.1           During the Term and except as otherwise provided in this
Agreement, GKF, at its cost and expense, shall (a) maintain the Equipment in
good operating condition and repair, reasonable wear and tear excepted, and (b)
maintain in full force and effect a Service Agreement with Elekta and any other
service or other agreements required to fulfill GKF's obligation to repair and
maintain the Equipment under this Section 12.  Medical Center shall promptly
notify GKF in the event of any damage or destruction to the Equipment or of any
required maintenance or repairs to the Equipment, regardless of whether such
repairs or maintenance are covered or not covered by the Service Agreement.  GKF
shall pursue all remedies available to it under the Service Agreement and under
any warranties made by Elekta with respect to the Equipment so that the
Equipment will be free from defects in design, materials and workmanship and
will conform to Elekta's technical specifications concerning the Equipment.
 
12.2           GKF and Elekta shall have the right to access the Equipment for
the purpose of inspection and the performance of repairs at all reasonable
times, upon reasonable advance notice and with a minimum of interference or
disruptions to Medical Center’s regular business operations.
 
12.3           Medical Center shall be liable for any damage to or destruction
of the Equipment caused by the misuse, improper use, or other intentional and
wrongful or negligent acts or omissions of Medical Center’s officers, employees,
agents, and contractors.  In the event the Equipment is damaged as a result of
the misuse, improper use, or other intentional and wrongful or negligent acts or
omissions of Medical Center’s officers, employees, agents and contractors (other
than GKF and Elekta), to the extent such damage is not covered by the Service
Agreement or any warranties or insurance, GKF may service or repair the
Equipment as needed and the cost thereof shall be paid by Medical Center to GKF
immediately upon written request, together with interest thereon at the rate of
one and one-half percent (1.50%) per month (or the maximum monthly interest rate
permitted to be charged by law between an unrelated, commercial borrower and
lender, if less) and reasonable attorneys' fees and costs incurred by GKF in
collecting such amount from Medical Center.  Any work so performed by GKF shall
not deprive GKF of any of its rights, remedies or actions against Medical Center
for such damages.
 
12.4           If the Equipment is rendered unusable as a result of any failure
of, physical damage to or destruction of the Equipment, Medical Center shall
give GKF written notice thereof.  GKF shall determine, within thirty (30) days
after it is given written notice of such damage or destruction, whether the
Equipment can be repaired.  Subject to Section 12.3 above, in the event GKF
determines that the Equipment cannot be repaired, at the election of GKF in
GKF’s sole and absolute discretion, (a) GKF, at its cost and expense, may
replace the Equipment as soon as reasonably possible taking into account the
availability of replacement equipment from Elekta, Elekta’s other then existing
orders for equipment, and the then existing limitations on Elekta’s
manufacturing capabilities, provided that any such replacement equipment shall
be capable of performing the same types of procedures as the Equipment and shall
have equal or greater functionality as the Equipment in effect as of the time of
such damage or destruction, (b) the Term of this Agreement shall be extended for
the period of time the Equipment is unusable, and (c) this Agreement shall
continue in full force and effect as though such damage or destruction had not
occurred.  In the event GKF determines that the Equipment can be repaired, GKF
shall cause the Equipment to be repaired as soon as reasonably possible
thereafter.  Medical Center shall fully cooperate with GKF to effect the repair
or replacement of the Equipment (including, without limitation, providing full
access to the Site) following the damage or destruction thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Alterations and Upgrades to Equipment.  Medical Center shall not
make any modifications, alterations or additions to the Equipment (other than
normal operating accessories or controls) without the prior written consent of
GKF.  Medical Center shall not, and shall not permit any person other than
representatives of Elekta or any other person authorized by GKF to, effect any
inspection, adjustment, preventative or remedial maintenance, or repair to the
Equipment without the prior written consent of GKF.  All modifications,
alterations, additions, accessories or operating controls incorporated in or
affixed to the Equipment (herein collectively called “additions” and included in
the definition of “Equipment”) shall become the property of the GKF upon
termination of this Agreement.  The necessity for modifications, additions or
upgrades to the Equipment, including the reloading of the Cobalt-60 source,
shall be as mutually agreed upon by GKF and Medical Center, and the financial
responsibility for such modifications, additions and upgrades (excluding
repairs, which pursuant to Section 12.1 and subject to Section 12.3, are GKF’s
responsibility) shall be paid * by GKF and * by Medical Center.
 
14.           Financing of Equipment by GKF.  GKF, in its sole discretion, may
finance the Equipment.  Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing
instrument.  If GKF finances the Equipment through an installment loan, GKF
shall be required to provide the Equipment as collateral for the loan.  If GKF
finances the Equipment through a capitalized lease, title shall vest with the
lessor until such time as GKF exercises its buy-out option under the lease, if
any.  If required by the lender, lessor or other financing entity (the
“Lender”), GKF may assign its interest under this Agreement as security for the
financing.  Medical Center’s interest under this Agreement shall be subject to
the interests of the Lender and Medical Center shall execute such documentation
as the Lender shall reasonably require in furtherance of this Section; provided,
however, (a) such assignment shall not relieve GKF of its obligation to Medical
Center under this Agreement; and (b) so long as no event of default has occurred
and is then continuing (and no event has occurred which with the giving of
notice and/or the lapse of time would constitute an event of default) under the
Lender financing, Lender will not disturb Medical Center’s quiet use and
enjoyment of the Equipment subject to the terms and conditions of the Lender
financing.
 
15.           Taxes.  GKF shall pay all sales or use taxes imposed or assessed
in connection with the purchase of the Equipment and all personal property and
franchise taxes imposed, levied or assessed on the ownership and possession of
the Equipment during the Term.  All other taxes, assessments, licenses or other
charges imposed, levied or assessed on the Equipment during the Term shall be
paid by Medical Center before the same shall become delinquent, whether such
taxes are assessed or would ordinarily be assessed against GKF or Medical
Center; provided, however, Medical Center shall not be required to pay any
federal, state or local income, franchise, corporation or excise taxes imposed
upon GKF’s net income realized from the lease of the Equipment.  In case of a
failure by Medical Center to pay any taxes, assessments, licenses or other
charges when and as required under this Section, GKF may (in GKF’s sole and
absolute discretion) pay all or any part of such taxes, in which event the
amount paid by GKF shall be immediately payable by Medical Center to GKF upon
written request together with interest thereon at the rate of at the rate of one
and one-half percent (1.50%) per month (or the maximum monthly interest rate
permitted to be charged by law between an unrelated, commercial borrower and
lender, if less) and reasonable attorneys' fees and costs incurred by GKF in
collecting such amount from Medical Center.  Medical Center represents that it
is a tax-exempt corporation under Section 501(a) and 501(c)(3) of the Internal
Revenue Code of the United States, as amended, and under applicable laws of the
State of Tennessee.  The State of Tennessee tax-exempt number for Medical Center
is 100147226.  Medical Center shall use commercially reasonable efforts to take
all actions required to cause this Agreement to be treated as a tax-exempt
transaction; provided that any failure to do so shall not result in any
penalties imposed upon Medical Center and/or entitle Medical Center to terminate
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           No Warranties by GKF.  Medical Center warrants that as of the
First Procedure Date, it shall have (a) thoroughly inspected the Equipment, (b)
determined that the Equipment is consistent with the size, design, capacity and
manufacture selected by it, and (c) satisfied itself that to the best of its
knowledge the Equipment is suitable for Medical Center’s intended purposes and
is good working order, condition and repair at the time of acceptance.  GKF
SUPPLIES THE EQUIPMENT UNDER THIS AGREEMENT IN ITS “AS IS” CONDITION.  GKF, NOT
BEING THE MANUFACTURER OF THE EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO
WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION,
DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR
THE LIKE.  As between GKF and Medical Center, Medical Center shall bear all
risks with respect to the foregoing warranties.  GKF shall not be liable for any
direct, indirect and consequential losses or damages suffered by Medical Center
or by any other person for, and Medical Center expressly waives any right to
hold GKF liable hereunder for, any claims, demands and liabilities arising out
of or in connection with the design or manufacture, possession or operation of
the Equipment, including, without limitation, injury to persons or property
resulting from the failure of, defective or faulty design, operation, condition,
suitability or use of the Equipment.   All warranty or other similar claims with
respect to the Equipment shall be made by Medical Center solely and exclusively
against Elekta or any other manufacturers, suppliers or third parties, but shall
in no event be asserted against GKF.  In this regard and with prior written
approval of GKF, Medical Center may, in GKF’s name, but at Medical Center’s sole
cost and expense, enforce all warranties, agreements or representations, if any,
which may have been made by Elekta or manufacturers, suppliers or other third
parties regarding the Equipment to GKF or Medical Center.  GKF shall not be
responsible for the delivery, installation or operation of the Equipment or for
any delay or inadequacy of any or all of the foregoing; provided, however, GKF
shall use commercially reasonable efforts to cause Elekta to deliver the
Equipment to the Site by the delivery date agreed upon by Medical Center and GKF
(but which efforts shall not require GKF to initiate legal proceedings against
Elekta and/or to terminate its purchase of the Equipment).  Nothing in this
Section 16 shall reduce, eliminate or affect in any manner GKF’s obligation to
properly maintain the Equipment in accordance with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
17.           Termination for Economic Justification.
 
17.1           By GKF.  Notwithstanding anything to the contrary contained in
this Agreement, if, at any time after the initial twelve (12) months following
the First Procedure Date, based upon the utilization of the Equipment and other
factors considered relevant by GKF in the exercise of its reasonable discretion,
within a reasonable period of time after GKF’s written request, Medical Center
does not provide GKF with a reasonable economic justification to continue this
Agreement and the utilization of the Equipment at the Site, then and in that
event, but without waiving any or all of GKF’s rights or remedies under this
Agreement, GKF shall have the option to terminate this Agreement by giving a
written notice thereof to Medical Center not less than one hundred twenty (120)
days prior to the effective date of the termination designated in GKF’s written
notice.  Without limiting the generality of the foregoing, for purposes of this
Section 17.1, with respect to GKF only, “reasonable economic justification to
continue this Agreement” shall not be deemed to exist (and GKF shall have the
option to terminate this Agreement) if, during the twelve (12) month period
immediately preceding the issuance of GKF’s written notice of termination, the
“Net Technical Component Collections” is negative.
 
17.2           By Medical Center.  If after the initial eighty-four (84) months
following the First Procedure Date and following each subsequent twelve (12)
month period thereafter during the Term, the Gamma Knife program does not
provide Medical Center with a reasonable economic justification to continue
providing Gamma Knife services, hereunder, then and in that event, on the date
which is eighty-four (84) months after the Commencement Date and on each
anniversary date thereafter during the Term of this Agreement, Medical Center
shall have the option to terminate this Agreement upon the giving of not less
than six (6) months’ prior written notice to GKF; provided that (a) Medical
Center shall directly pay vendors and other third parties selected by GKF for
all costs to remove the Equipment from the Medical Center, including the
unloading of the Cobalt-60 sources; and (b) if, as of the effective date of
termination, the Cobalt-60 source in the Equipment has previously been reloaded
and/or any alterations, modifications or upgrades to the Equipment have
previously been installed pursuant to Section 13 above at any time during the
Term of this Agreement, then, on the effective date of such termination, Medical
Center shall pay to GKF the unamortized cost (based on the remaining Term of
this Agreement, as may be extended) of such Cobalt-60 reload, alterations,
modifications and/or upgrades to the Equipment, as applicable.  For purposes of
this Section 17.2, with respect to Medical Center only, “reasonable economic
justification to continue this Agreement” shall not be deemed to exist (and
Medical Center shall have the option to terminate this Agreement) only if (and
for no other reason), during the twelve (12) month period immediately preceding
the issuance of Medical Center’s written notice of termination, the *.  For the
avoidance of doubt, Medical Center shall not have the right to terminate this
Agreement for reasonable economic justification pursuant to this Section 17.2
for any reason other than as set forth in the immediately preceding sentence.
 
18.           Options to Extend Agreement.  As of the end of the Term, Medical
Center shall have the option either to:
 
18.1           Extend the Term of this Agreement for an additional five (5)
years upon the terms and conditions of this Agreement; or
 
 
 

--------------------------------------------------------------------------------

 
 
        18.2       Terminate this Agreement as of the expiration of the Term.
 
Medical Center shall exercise one (1) of the two (2) options referred to above
by giving an irrevocable written notice thereof to GKF at least twelve (12)
months prior to the expiration of the initial Term.  Any such notice shall be
sufficient if it states in substance that Medical Center elects to exercise its
option and states which of the two (2) options referred to above Medical Center
is exercising.  If Medical Center fails to exercise the option granted herein at
least twelve (12) months prior to the expiration of the initial Term, the option
shall lapse and this Agreement shall expire as of the end of the initial Term.
 
19.           Events of Default and Remedies.
 
19.1           Medical Center Event of Default.  The occurrence of any one of
the following shall constitute an event of default under this Agreement (a
“Medical Center Event of Default”):
 
19.1.1           Medical Center fails to pay any undisputed Lease Payment when
due pursuant to Paragraph 8 above and such failure continues for a period of
thirty (30) days after written notice thereof is given by GKF or its assignee to
Medical Center; however, if Medical Center cures the Lease Payment default
within the applicable thirty (30) day period, such default shall not constitute
an Event of Default.
 
19.1.2           Medical Center attempts to remove, sell, transfer, encumber,
assign, sublet or part with possession of the Equipment or any items thereof,
except as expressly permitted herein.
 
19.1.3           Medical Center fails to observe or perform any of its material
covenants, duties or obligations arising under this Agreement or the LGK
Agreement and such failure continues for a period of thirty (30) days after
written notice thereof by GKF to Medical Center; however, if Medical Center
cures the default within the applicable thirty (30) day period or if the default
reasonably requires more than thirty (30) days to cure, Medical Center commences
to cure the default during the initial thirty (30) day period and Medical Center
diligently completes the cure within sixty (60) days following the end of the
thirty (30) day period, then, such default shall not constitute an Event of
Default; provided that the foregoing cure periods shall not apply to a Medical
Center Event of Default under Subsections 19.1.1 or 19.1.2.
 
19.1.4           Medical Center ceases doing business as a going concern, makes
an assignment for the benefit of creditors, admits in writing its inability to
pay its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.
 
 
 

--------------------------------------------------------------------------------

 
 
19.1.5           Within sixty (60) days after the commencement of any
proceedings against Medical Center seeking reorganization, arrangement,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceedings shall not have been
dismissed, or if within thirty (30) days after the appointment without Medical
Center’s consent or acquiescence of any trustee, receiver or liquidator of it or
of all or any substantial part of its assets and properties, such appointment
shall not be vacated.
 
19.1.6           Medical Center is suspended or terminated from participation in
the Medicare program.
 
19.2           GKF Event of Default.  The occurrence of any one of the following
shall constitute a GKF event of default under this Agreement (a “GKF Event of
Default”):
 
           19.2.1           GKF causes Medical Center’s quiet enjoyment and use
of the Equipment pursuant to this Agreement to be materially interfered with,
and GKF fails to cure such default within thirty (30) days after written notice
thereof is given by Medical Center or its assignee to GKF; however, if GKF cures
such default within the applicable thirty (30) day period, such default shall
not constitute a GKF Event of Default; provided that Medical Center’s quiet
enjoyment and use of the Equipment shall not be deemed to be materially
interfered with if due to (i) a Medical Center Event of Default, (ii) the
servicing, maintenance or repairs as contemplated in this Agreement, and/or
(iii) the exercise of the Lender’s rights pursuant to Section 14 above
(Financing of Equipment by GKF).
 
           19.2.2           GKF fails to pay or reimburse Medical Center for any
marketing support monies payable by GKF to Medical Center pursuant to Section
7.1 of this Agreement and such  failure continues for a period of thirty (30)
days after written notice thereof is given by Medical Center or its assignee to
GKF; however, if GKF cures the default within the applicable thirty (30) day
period, such default shall not constitute a GKF Event of Default.
 
           19.2.3           Subject to Section 12 above, GKF fails to either
maintain the Equipment in good operating condition and repair as required by
Section 12.1 hereof or maintain in full force and effect the Service Agreement
or any other service or other agreements required to fulfill GKF’s obligation to
repair and maintain the Equipment to the extent required under Section 12 above,
and such failure continues for a period of thirty (30) days after written notice
thereof is given by Medical Center or its assignee to GKF; however, if GKF cures
the default within the applicable thirty (30) day period or if the default
reasonably requires more than thirty (30) days to cure, GKF commences to cure
the default during the initial thirty (30) day period and GKF diligently
completes the cure within sixty (60) days following the end of the thirty (30)
day period, such default shall not constitute a GKF Event of Default
 
           19.2.4           GKF fails to observe or perform any of its material
covenants, duties or obligations arising under this Agreement and such failure
continues for a period of thirty (30) days after written notice thereof by
Medical Center to GKF; however, if GKF cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, GKF commences to cure the default during the initial thirty
(30) day period and GKF diligently completes the cure within sixty (60) days
following the end of the thirty (30) day period, such default shall not
constitute a GKF Event of Default; provided that the foregoing cure periods
shall not apply to a GKF Event of Default under Subsections 19.2.1, 19.2.2, or
19.2.3.
 
 
 

--------------------------------------------------------------------------------

 
 
           19.2.5           GKF ceases doing business as a going concern, makes
an assignment for the benefit of creditors, admits in writing its inability to
pay its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders or members shall take any action
looking to its dissolution or liquidation.
 
           19.2.6           Within sixty (60) days after the commencement of any
proceedings against GKF seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment, without GKF’s consent or acquiescence,
of any trustee, receiver or liquidator of it or of all or any substantial part
of its assets and properties, such appointment shall not be vacated.
 
19.3           Upon the occurrence of a Medical Center Event of Default or a GKF
Event of Default, the non-breaching party may at its option do any or all of the
following:
 
19.3.1           Upon the occurrence of any GKF Event of Default, by written
notice to GKF, Medical Center may at its option immediately terminate this
Agreement as to the Equipment, wherever situated, but only upon the occurrence
of a GKF Event of Default under Subsections 19.2.1, 19.2.2 and/or 19.2.3.  As a
result of such termination, GFK shall, if Medical Center at its option and upon
written notice to GKF demands, immediately enter upon the Site and remove the
Equipment at GKF’s sole cost and expense.  For the avoidance of doubt, Medical
Center shall not have the right to terminate this Agreement by reason of a GKF
Event of Default, other than due to the occurrence of a GKF Event of Default
under Subsections 19.2.1, 19.2.2 and/or 19.2.3.  GKF shall remain fully liable
for all damages as may be provided by law and for all costs and expenses
incurred by Medical Center on account of any GKF Event of Default, including but
not limited to, all court costs and reasonable attorneys’ fees.
 
           19.3.2           Upon the occurrence of any Medical Center Event of
Default, GKF may at its option do any or all of the following:
 
(A)           By written notice to Medical Center, immediately terminate this
Agreement as to the Equipment, wherever situated.  As a result of the
termination, GKF may enter upon the Site and remove the Equipment and any
improvements made by GKF to the Site without liability of any kind or nature for
so doing or GKF may demand that Medical Center remove and return the Equipment
and such improvements to GKF, all at Medical Center’s sole cost and expense.
 
(B)           Upon the occurrence of any of the Medical Center Events of Default
as set forth in Subsections 19.1.1, 19.1.2, 19.1.6 and/or noncompliance with
Sections 10.1 and/or 10.4 above (which noncompliance with Sections 10.1 and/or
10.4 has not been cured within the periods set forth in Section 19.1.3 above)
(collectively, the “Medical Center Termination Defaults”), recover from Medical
Center as liquidated damages for the loss of the bargain represented by this
Agreement and not as a penalty an amount equal to the present value of the
unpaid estimated future Lease Payments to be made by Medical Center to GKF
through the end of the Term discounted at the rate of nine percent (9%), which
liquidated damages, together with any past due Lease Payments and/or GKF Direct
Operating Expenses and interest thereon as set forth herein, shall become
immediately due and payable.  The unpaid estimated future lease payments shall
be based on the prior twelve (12) months Lease Payments made by Medical Center
to GKF hereunder with an annual three (3%) percent increase thereof through the
end of the Term.  Medical Center and GKF acknowledge that the liquidated damages
formula set forth in this Section constitutes a reasonable method to calculate
GKF's damages resulting from a Medical Center Termination Default under the
circumstances existing as of the date of this Agreement.  For the avoidance of
doubt, GKF shall not have the right to recover liquidated damages by reason of a
Medical Center Event of Default, other than due to the occurrence of any Medical
Center Termination Default.
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           Sell, dispose of, hold, use or lease the Equipment or any
improvements made by GKF to the Site, as GKF in its sole and absolute discretion
may determine, provided GKF shall not have the right to lease the Equipment at
the Site (and GKF shall not be obligated to give preference to the sale, lease
or other disposition of the Equipment or improvements over the sale, lease or
other disposition of similar Equipment or improvements owned or leased by GKF).
 
(D)           Exercise any other right or remedy which may be available to GKF
under the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting GKF’s title or right to possession
of the Equipment or improvements, to enforce the terms hereof or to recover
damages for the breach hereof or to cancel this Agreement as to the Equipment.
 
In addition to the foregoing remedies, Medical Center shall be liable to GKF for
all reasonable costs and expenses incurred by GKF as a result of any Medical
Center Event of Default or the exercise of GKF’s remedies.
 
19.4           Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following a Medical Center Event of Default, Medical Center shall, without
further request or demand, pay to GKF all Lease Payments, GKF Direct Operating
Expenses and other sums then owing under this Agreement.  In the event that
Medical Center shall pay the liquidated damages referred to in Section 19.3.2(B)
above to GKF, GKF shall pay to Medical Center promptly after receipt thereof all
rentals or proceeds received from the reletting or sale of the Equipment during
the balance of the initial Term (after deduction of all costs and expenses,
including reasonable attorneys fees and costs, incurred by GKF as a result of
the Medical Center Termination Default), said amount never to exceed the amount
of the liquidated damages paid by Medical Center.  However, Medical Center
acknowledges that GKF shall have no obligation to sell the Equipment.  Medical
Center shall in any event remain fully liable for all damages as may be provided
by law and for all costs and expenses incurred by GKF on account of such Medical
Center Event of Default, including but not limited to, all court costs and
reasonable attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 
 
19.5           Subject to Section 19.3.1 above (regarding limitations on the
right to terminate this Agreement), the rights and remedies afforded a
non-defaulting party under this Agreement shall be deemed cumulative and not
exclusive, and shall be in addition to any other rights or remedies available to
the non-defaulting party provided by law or in equity.  The provisions of this
Section 19 shall survive the termination or expiration of this Agreement.
 
20.           Removal of Equipment.  Upon expiration of the Term, GKF, at its
cost and expense, shall remove the Equipment from the Site not more than one
hundred (120) days following the last day of the Term.  GKF shall repair any
material damage to the Site caused by such removal, it being understood that GKF
shall not be obligated to restore the Site to its original condition at the time
the Equipment was installed.
 
21.           Insurance.
 
21.1           During the Term, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment.  The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment.  The all risk
property and casualty insurance policy maintained by GKF shall be evidenced by a
certificate of insurance or other reasonable documentation which shall be
delivered by GKF to Medical Center upon request following the commencement of
this Agreement and as of each annual renewal of such policy during the Term.
 
21.2           During the term, GKF shall maintain general liability insurance
with respect to the Equipment in an amount not less than One Million Dollars
($1,000,000) per occurrence and Five Million Dollars ($5,000,000) annual
aggregate.  Such policy shall be evidenced by a certificate of insurance or
other reasonable documentation which shall be delivered by GKF to Medical Center
no later than the First Procedure Date and as of each annual renewal of such
policy during the term.
 
21.3           During the Term, Medical Center shall, at its cost and expense,
purchase and maintain in effect general and professional liability insurance
covering the use or operation of the Equipment by Medical Center’s employees and
agents.  The general and professional liability insurance policies shall each
provide coverage in amounts not less than One Million Dollars ($1,000,000.00)
per occurrence and One and Five Million Dollars ($5,000,000.00) annual
aggregate.  GKF shall be named as additional insured party on the general
liability and professional liability insurance policies to be maintained
hereunder by Medical Center.  The policies to be maintained by Medical Center
hereunder shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by Medical Center to GKF no later than
the First Procedure Date and as of each annual renewal of such policies during
the Term.  Medical Center shall require any physicians using the equipment to
show evidence of professional liability insurance consistent with Medical
Center’s Medical Staff Bylaws.
 
 
 

--------------------------------------------------------------------------------

 
 
21.4           During the construction of the Site and prior to the First
Procedure Date, Medical Center, at its cost and expense, shall purchase and
maintain a general liability insurance policy which conforms with the coverage
amounts and other requirements described in Section 21.2 above and which names
GKF as an additional insured party.  The policy to be maintained by Medical
Center hereunder shall be evidenced by a certificate of insurance or other
reasonable documentation which shall be delivered by Medical Center to GKF prior
to the commencement of any construction at the Site.
 
21.5           During the Term, Medical Center shall purchase and maintain all
workers compensation insurance to the maximum extent required by applicable law.
 
22.           Indemnification.
 
           22.1           Medical Center shall indemnify, defend, protect and
hold GKF and its members, managers, officers, employees, agents and contractors
(collectively “GKF”) harmless from and against all losses, claims, damages,
liabilities, assessments, deficiencies, actions, proceedings, orders, judgments,
liens, costs and other expenses (including reasonable attorney’s fees) of any
nature or kind whatsoever asserted against or incurred by GKF (collectively
“Damages”) which in any manner arise out of or relate to (a) the failure by
Medical Center to fully perform, observe or satisfy its covenants, duties,
warranties or obligations contained in this Agreement; (b) the negligent or
wrongful use and operation of the Equipment during the Term by Medical Center,
its agents, officers, physicians, employees or contractors; (c) the design,
construction and preparation of the Site by Medical Center or any of its
officers, directors, agents, contractors (or their subcontractors), or
employees, or the maintenance of the Site during the Term by Medical Center or
any of its officers, directors, agents, contractors (or their subcontractors),
or employees, including, without limitation, defects arising out of materials or
parts provided, modified or designed by or on behalf of Medical Center for or
with respect to the Site; provided that Medical Center’s obligation to indemnify
for the design, construction and preparation of the Site shall not apply with
respect to those portions of the Site that are specifically addressed by the
Site Planning Criteria so long as such portions of the Site are constructed by
Medical Center in compliance in all material respects with the Site Planning
Criteria and all applicable federal, state and local laws, rules and
regulations; (d) Damages to the Equipment from the defective, faulty or improper
design, construction or preparation of the Site (resulting from noncompliance
with the Site Planning Criteria and/or any applicable federal, state and local
laws, rules and regulations or otherwise), or the negligent or
wrongful installation and positioning of the Equipment by Medical Center or any
of its officers, directors, agents, contractors (or their subcontractors), or
employees; (e) Damages to the Equipment (including any Damages arising out of or
related to violations by Medical Center, its agents, officers, physicians,
employees or contractors of the Service Agreement) caused by the negligent,
intentional or wrongful acts or omissions of Medical Center, its agents,
officers, physicians, employees or contractors (if the Equipment is destroyed or
rendered unusable, subject to Section 22.7 below, this indemnity shall extend up
to (but not exceed) the full replacement value of the Equipment at the time of
its destruction less salvage value, if any); and (f) any other matters for which
Medical Center has specifically agreed to indemnify GKF pursuant to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
           22.2           GKF shall be liable for and shall indemnify, defend,
protect and hold Medical Center and its directors, members, managers, officers,
employees, agents and contractors (“collectively, “Medical Center”) harmless
from and against all losses, claims, damages, liabilities, assessments,
deficiencies, actions, proceedings, orders, judgments, liens, costs and other
expenses (including reasonable attorney’s fees) of any nature or kind whatsoever
asserted against or incurred by Medical Center (collectively “Damages”) which in
any manner arise out of or relate to (a) the failure by GKF to fully perform,
observe or satisfy its covenants, duties or obligations contained in this
Agreement; (b) the failure by GKF to maintain the Equipment as provided in this
Agreement; and (c) any other matters for which GKF has specifically agreed to
indemnify Medical Center pursuant to this Agreement; provided that, if the
Equipment is destroyed or rendered unusable, then, subject to Section 22.7
below, this indemnity shall extend up to (but not exceed) the full replacement
value of the Equipment at the time of its destruction less salvage value, if
any).
 
           22.3           Upon the occurrence of an event for which GKF or
Medical Center is entitled to indemnification under this Agreement
(“Indemnitee”), such party shall give written notice thereof to the other party
setting forth the type and amount of Damages.  If the indemnity relates to a
Third Party Claim (as defined in Section 22.4 below), the matter shall be
subject to Section 22.4 below.  If the indemnity relates to any Damages other
than a Third Party Claim, not more than thirty (30) days after written notice is
given, the indemnifying party shall acknowledge its obligation in writing to the
Indemnitee to indemnify hereunder and pay the Damages in full to the Indemnitee.
 
           22.4           GKF or Medical Center, as Indemnitee, shall give
written notice to the other party as Indemnitor as soon as reasonably possible
after the Indemnitee has knowledge of any third party claim or legal proceedings
(“Third Party Claim”) for which Indemnitee is entitled to indemnification under
this Section 22.  Indemnitor shall (a) immediately assume, at its sole cost and
expense, the defense of the Third Party Claim with legal counsel approved by the
Indemnitee (which approval will not be unreasonably withheld, delayed or
conditioned), and (b) as soon as reasonably possible after Indemnitee’s written
notice is given to the Indemnitor, acknowledge in writing to Indemnitee its
obligation to indemnify Indemnitee in accordance with the terms of this
Agreement.  If either party as the Indemnitor fails to assume the defense of a
Third Party Claim or fails to timely acknowledge in writing its obligation to
indemnify Indemnitee, then, Indemnitee may assume the defense of the Third Party
Claim in the manner described in Section 22.5 below.  Each party shall cooperate
with the other in the defense of any Third Party Claim.  Any settlement or
compromise of a Third Party Claim to which either party is a party shall be
subject to the express written approval of the other party, which approval shall
not be unreasonably withheld, delayed or conditioned as long as an unconditional
term of the settlement or compromise is the full and absolute release of the
Indemnitee from all Damages arising out of the Third Party Claim.  Either party
as Indemnitee, at its own cost and expense, may participate on its own behalf
with legal counsel of its own selection in the defense of any Third Party Claim
which may have a material impact on it.
 
 
 

--------------------------------------------------------------------------------

 
 
           22.5           If either party having the obligation as Indemnitor
fails to promptly assume the defense of any Third Party Claim, the Indemnitee
may assume the defense of the Third Party Claim with legal counsel selected by
the Indemnitee, all at Indemnitor’s cost and expense.  The defense of an action
by an Indemnitee under this Section 22.5 shall not impair, limit or otherwise
restrict Indemnitor’s indemnification obligations arising under this Section 22
or Indemnitee’s right to enforce such obligations.
 
           22.6           The indemnity obligations under this Section 22 shall
survive the termination of this Lease with respect to events occurring during or
relating to the Term (as may be renewed or extended).  Any indemnification
obligation shall be in proportion to the amount of responsibility found
attributable to the Indemnitor.
 
           22.7           The indemnification obligations set forth in this
Agreement are intended to supplement, and not supersede, supplant or replace,
any coverage for Damages which may be available under any insurance policies
that may be maintained by GKF or Medical Center.  In the event any Damages may
be covered by insurance policies, the parties shall exercise good faith and use
their commercially reasonable efforts to obtain the benefits of and apply the
available insurance coverage to the Damages subject to indemnification under
this Agreement.  In the event that an insurer provides coverage under an
insurance policy on the basis of a “reservation of rights”, the indemnification
obligations under this Agreement shall apply to all Damages which are finally
determined as not being covered under the insurance policy.
 
23.           Restrictive Covenant.
 
           23.1           Restrictive Covenant Applicable to GKF.  During the
term of this Agreement and for a period of * years following the termination of
this Agreement (a) by GKF pursuant to Section 17.1 above (Termination by GKF for
Economic Justification), or (b) by Medical Center pursuant to Section 19.3.1
above, neither GKF nor any entity that controls, is controlled by or under
common control with GKF or otherwise affiliated with GKF (excluding Elekta and
its affiliates) shall, directly or indirectly (including, without limitation, by
or through an entity in which it may be a sole proprietor, partner, member,
shareholder, manager, independent contractor, joint venturer) or in any other
manner lease or otherwise provide any item or items of equipment to perform
Procedures, to any individual, organization or entity operating in any of the
following Tennessee counties:  Knox, Anderson, Sevier, Roane, Loudon, Blount,
Jefferson and/or Hamblen (the “Covenant Health Services Area”).  For the
avoidance of doubt, the foregoing restrictive covenant shall not apply to GKF
following the termination or expiration of this Agreement unless such
termination or expiration was pursuant to clause (a) or (b) of this Section
23.1.
 
 
 

--------------------------------------------------------------------------------

 
 
           23.2           Noncompetition Covenant Applicable to Medical
Center.  During the term of this Agreement and for a period of * years following
the termination of this Agreement (a) by Medical Center pursuant to Section 17.2
above (Termination by Medical Center for Economic Justification), or (b) by GKF
by reason of a Medical Center Event of Default (the "Medical Center Restrictive
Period"), neither Medical Center nor any entity that controls, is controlled by
or under common control with Medical Center or otherwise affiliated with Medical
Center shall, directly or indirectly (including, without limitation, by or
through an entity in which it may be a sole proprietor, partner, member,
shareholder, manager, independent contractor, joint venturer) or in any other
manner own, purchase, lease, operate or otherwise acquire any item or items of
equipment to perform Procedures within any part or all of the Covenant Health
Services Area.  For the avoidance of doubt, the foregoing restrictive covenant
shall not apply to Medical Center following the termination or expiration of
this Agreement unless such termination or expiration was pursuant to clause (a)
or (b) of this Section 23.2.
 
           23.3           Coverage of Covenants.  If the duration or territorial
limitations contained in this Section 23 is deemed overly broad or unenforceable
by a court of competent jurisdiction, the covenants shall nevertheless remain in
full force and effect subject to such reduced duration or territorial limitation
as such court shall deem reasonable under the circumstances.  All of the terms
and provisions of this Section 23 including, without limitation, the restrictive
covenants set forth below shall survive the termination or expiration of this
Agreement.
 
           23.4           Injunctive Relief.  GKF and Medical Center acknowledge
that the covenants and restrictions set forth in this Section 23, (i) are
necessary, fundamental and required for the protection of GKF and Medical
Center, and (ii) related to matters which are of a unique value to GKF and
Medical Center. A breach of any such covenants and restrictions would result in
irreparable harm and damage to GKF and Medical Center which would not be
adequately compensated by monetary damages. Accordingly, in addition to all
other remedies that may be available at law or in equity, GKF and Medical Center
shall be entitled to the immediate remedy of a temporary restraining order or
preliminary injunction and such other form of temporary or permanent injunctive
or equitable relief as may be issued by a court of competent jurisdiction to
restrain or enjoin a breach of all or any portion of these covenants and
restrictions or to specifically enforce the provisions hereof.
 
           24.           Representation regarding Physician Ownership.  GKF
represents and warrants that as of the beginning of the term of this Agreement,
no equity interest in GKF is owned by any physician residing in the Covenant
Health Service Area (as defined in Section 23) or, to GKF’s knowledge without
investigation or inquiry, an immediate family member (as defined in 42 C.F.R. §
411.351) of such physician and, if any such physician or immediate family member
acquires an equity interest in GKF during the term of this Agreement, GKF shall
promptly notify Medical Center in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
25.           Miscellaneous.
 
25.1           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Neither party shall assign this Agreement nor any of its respective
rights hereunder and Medical Center shall not sublease the Equipment without the
prior written consent of the other party, which consent shall not be
unreasonably withheld.  An assignment or sublease shall not relieve the
assigning party or sublessor of any liability for performance of this Agreement
during the remainder of the Term.  Any purported assignment or sublease made
without the other party’s prior written consent shall be null, void and of no
force or effect.
 
25.2           Agreement to Perform Necessary Acts.  Each party agrees to
perform any further acts and execute and deliver any further documents which may
be reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.
 
25.3           Validity.
 
25.3.1           If for any reason any clause or provision of this Agreement, or
the application of any such clause or provision in a particular context or to a
particular situation, circumstance or person, should be held unenforceable,
invalid or in violation of law by any court or other tribunal of competent
jurisdiction, then the application of such clause or provision in contexts or to
situations, circumstances or persons other than that in or to which it is held
unenforceable, invalid or in violation of law shall not be affected thereby, and
the remaining clauses and provisions hereof shall nevertheless remain in full
force and effect.
 
25.3.2           Subject to the foregoing Section 25.3.1, in the event that two
(2) independent legal counsel specializing in healthcare law (collectively, the
“Independent Legal Counsel”), who are resident in states other than Tennessee
and California each issue separate written legal opinions addressed to both of
the parties stating that there is a substantial probability or substantial
likelihood that, under any federal, state or local law or regulation currently
existing or hereinafter enacted, or any final or non-appealable construction or
interpretation of such law or regulation or enforcement of such laws or
regulations which hereinafter occurs, the material terms or existence of this
Agreement (a) are illegal or would disqualify a party from participating or
providing services in the Medicare/Medicaid or other governmental reimbursement
programs, or would result in the imposition by governmental authorities of
substantial civil money penalties; or (b) would subject Medical Center to the
loss of its tax exempt status, or subject Medical Center or any officer,
director or employee thereof to any excise tax under Section 4958 of the
Internal Revenue Code or the Treasury Regulations issued thereunder, or would
result in the loss of tax exempt status of Medical Center’s tax exempt bonds
(collectively, a “Governmental Action”), then, the parties mutually agree to use
their best efforts to enter into a modification of this Agreement to make
substantial performance of this Agreement possible, legal or to avoid the
Governmental Action (and taking into account, if applicable, the “Appraisal,” as
defined below); provided that (i) the parties acknowledge that, as of the date
of this Agreement, under their current interpretation of the term “management
contract” (as defined in IRS Revenue Procedure 97-13), this Agreement does not
constitute a management contract; however, if this Agreement is submitted to the
Independent Legal Counsel pursuant to the terms of this Section 25.3.2, such
Independent Legal Counsel shall not be bound by such interpretation; (ii) for
purposes of rendering the legal opinions, (A) any determination of the extent of
private business use related to this Agreement shall only take into account, and
be limited to, the private business use existing as of the date of this
Agreement (as described in clause (B) below, and taking into account any
subsequent decrease or termination thereof), plus the Site pursuant to this
Agreement (but only if the Site and this Agreement constitute a private business
use) (collectively, the “Existing Private Use”), and shall not be aggregated
with any expansion of any Existing Private Use subsequent to the date of this
Agreement (which expansion does not relate to the Site and this Agreement)
and/or any private business uses that are unrelated to the Existing Private Use,
(B) Medical Center represents and warrants that the only private business use
existing as of the date of this Agreement (without including the Site pursuant
to this Agreement) is the lease by Medical Center to Select Specialty Hospital
of 36 long term acute care beds on the North 4th floor of the Medical Center,
and that such private business use, together with the Site pursuant to this
Agreement, would not subject Medical Center to the loss of its tax exempt status
or result in the loss of tax exempt status of Medical Center’s tax exempt bonds,
and (C) prior to rendering an opinion, Independent Legal Counsel shall consider
obtaining a private letter ruling from the IRS for guidance; (iii) if the
Independent Legal Counsel each determine in writing that no modification of this
Agreement would make substantial performance of this Agreement possible, legal
or would avoid the Governmental Action, then, either party shall thereafter have
the right to terminate this Agreement; and (iv) if GKF would not be able to
generate a reasonable economic return following such modification, as determined
by GKF in its sole judgment (and taking into account the payment of damages by
Medical Center as provided below in this Section), then, GKF shall thereafter
have the right to terminate this Agreement.  The foregoing notwithstanding, a
Governmental Action that is solely or materially the result of an action or
omission by Medical Center or its agents, officers, physicians, employees or
contractors (other than GKF) that is beyond the scope of this Agreement or that
constitutes a breach of this Agreement shall not give rise to a right by Medical
Center to terminate this Agreement pursuant to this Section 25.3.2, and in such
event, (1) if the parties have agreed to modify this Agreement, then, as a
condition of such modification, Medical Center shall be liable to GKF for, and
shall promptly pay to GKF upon demand, any and all actual damages incurred or
reasonably expected to be incurred by GKF as a result of any such acts or
omissions by Medical Center; or (2) if GKF elects in its sole discretion to
terminate this Agreement pursuant to clause (iii) or (iv) of the immediately
preceding sentence, then, GKF shall be entitled to recover liquidated damages
from Medical Center and exercise any other remedies as if a Medical Center
Termination Default had occurred.  In the event of any such termination, neither
party shall have any further obligations under this Agreement except for those
accruing to the date of termination and those obligations surviving the date of
termination as provided hereunder.  If this Agreement has not been terminated
pursuant to the immediately preceding sentence, then, this Agreement shall
remain in full force and effect and the parties shall continue to negotiate in
good faith to modify this Agreement as described above in this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
25.3.3           Each party shall select one of the two Independent Legal
Counsel to render the aforementioned opinions. All costs and expenses of the
Independent Legal Counsel and the appraisers (if any, as described below) will
be borne by the party initiating the request unless the determination is made by
both Independent Legal Counsel that that the performance of this Agreement will
result in a Governmental Action, in which event, such costs and expenses shall
be shared equally between the parties.  In the event that the two Independent
Legal Counsel render conflicting opinions, they will each confer in good faith
with the other to discuss reconciling any differences in assumptions or other
factors taken into consideration in rendering their opinions.  If, after ten
(10) business days, such conflicting opinions remain, then, either the parties
hereto shall decide upon a third attorney who meets the above qualifications or
shall instruct the Independent Legal Counsel to select a third attorney
specializing in healthcare law to review and render an opinion, which opinion by
such third attorney shall be binding on both parties.  Under the circumstance of
having to select a third attorney, the costs of the Independent Legal Counsel
shall be borne by the party selecting such counsel and the costs of the third
attorney shall be borne equally by the parties.
 
25.3.4           In furtherance of this Section 25.3, if an appraisal is needed
by the Independent Legal Counsel for the sole purpose of determining whether the
Lease Payments exceed fair market value, then, the initiating party may obtain
an appraisal of the value of the Lease Payments performed by a qualified
independent appraiser who shall have not less than ten (10) years’ experience in
appraising the value of healthcare equipment and businesses; provided that, (a)
if the non-initiating party believes that the appraisal is incorrect by more
than five percent (5%), then, such non-initiating party shall have the right to
obtain another appraisal from another qualified independent appraiser who shall
have the same qualifications set forth above; and (b) the valuation shall be
deemed to be the average of the two appraisals so long as the two valuations are
within fifteen percent (15%) of each other.  Should the two valuations not be
within fifteen percent (15%) of each other, then, the two appraisers shall
mutually select a third appraiser who shall have the same qualifications set
forth above.  Following the valuation by the third appraiser, the two valuations
that are closest to each other will be averaged to determine the value of the
Lease Payments.
 
25.4           Attorney’s Fees and Costs.  In the event of any action,
arbitration or other proceedings between or among the parties hereto with
respect to this Agreement, the non prevailing party or parties to such action,
arbitration or proceedings shall pay to the prevailing party or parties all
costs and expenses, including reasonable attorneys' fees, incurred in the
defense or prosecution thereof by the prevailing party or parties.  The party
which is a "prevailing party" shall be determined by the arbitrator(s) or
judge(s) hearing the matter and shall be the party who is entitled to recover
his, her or its costs of suit, whether or not the matter proceeds to a final
judgment, decree or determination.  A party not entitled to recover his, her or
its costs of suit shall not recover attorneys' fees.  If a prevailing party or
parties shall recover a decision, decree or judgment in any action, arbitration
or proceeding, the costs and expenses awarded to such party may be included in
and as part of such decision, decree or judgment.
 
 
 

--------------------------------------------------------------------------------

 
 
25.5           Entire Agreement; Amendment.  This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter.  This Agreement may be modified or amended only by a
written instrument executed by all of the parties hereto.
 
25.6           Number and Gender.  Words in the singular shall include the
plural, and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.
 
25.7           Effect of Headings.  The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.
 
25.8           Counterparts.  This Agreement may be executed in one or more
counterparts by the parties hereto.  All counterparts shall be construed
together and shall constitute one agreement.
 
25.9           Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the internal laws, and not the law of conflicts, of the State
of Tennessee applicable to agreements made and to be performed in that State.
 
25.10           Exhibits.  All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.
 
25.11           Ambiguities.  The general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement.  In the event
that any provision of this Agreement is found to be ambiguous, each party shall
have an opportunity to present evidence as to the actual intent of the parties
with respect to such ambiguous provision.
 
25.12           Representations.  Each of the parties hereto represents (a) that
no representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation by such other
party or individual, expressed or implied, other than such as are set forth
expressly in this Agreement; (c) that it has been represented by counsel of its
own choice in this matter or has affirmatively elected not to be represented by
counsel; (d) it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (e) it has full power and
authority to execute, deliver and perform this Agreement, and (f) the execution,
delivery and performance of this Agreement has been duly authorized by all
necessary corporate or other similar action.
 
 
 

--------------------------------------------------------------------------------

 
 
25.13           Non-Waiver.  No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or remedy or of any such
breach or preclude such party from exercising any such right, power or remedy at
any later time or times.
 
25.14           Notices.  All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:
 
To GKF:
Craig K. Tagawa
 
Chief Executive Officer
 
GK Financing, LLC
 
Four Embarcadero Center,-Suite 3700
 
San Francisco, CA 94111
   
To Medical Center:
Keith N. Altshuler, FACHE
 
President & CAO
 
Fort Sanders Regional Medical Center
 
1901 Clinch Avenue
 
Knoxville, TN 37916-2307

 
A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.
 
25.15           Special Provisions Respecting Medicare and Medicaid Patients
 
25.15.1                      Medical Center and GKF shall generate such records
and make such disclosures as may be required, from time to time, by the
Medicare, Medicaid and other third party payment programs with respect to this
Agreement in order to meet all requirements for participation and payment
associated with such programs, including but not limited to the matters covered
by Section 1861(v)(1)(I) of the Social Security Act.
 
25.15.2                      For the purpose of compliance with Section
1861(v)(1)(I) of the Social Security Act, as amended, and any regulations
promulgated pursuant thereto, both parties agree to comply with the following
statutory requirements (a) Until the expiration of four (4) years after the
termination of this Agreement, both parties shall make available, upon written
request to the Secretary of Health and Human Services or, upon request, to the
Comptroller General of the United States, or any of their duly authorized
representatives, the contract, and books, documents and records of such party
that are necessary to certify the nature and extent of such costs, and (b) if
either party carries out any of the duties of the contract through a subcontract
with a value or cost of $10,000 or more over a twelve month period, with a
related organization, such subcontract shall contain a clause to the effect that
until the expiration of four (4) years after the furnishing of such services
pursuant to such subcontract, the related organization shall make available,
upon written request to the Secretary, or upon request to the Comptroller
General, or any of their duly authorized representatives the subcontract, and
books, documents and records of such organization that are necessary to verify
the nature and extent of such costs.
 
 
 

--------------------------------------------------------------------------------

 
 
25.16           Force Majeure.  Failure to perform by either party will be
excused in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control, including, without limitation, fires, floods, earthquakes, snow, ice,
disasters, acts of God, accidents, riots, wars, operation of law, strikes,
governmental action or regulations, shortages of labor, fuel, power, materials,
manufacturer delays or transportation problems.  Notwithstanding the foregoing,
all parties shall make good faith efforts to perform under this Agreement in the
event of any such circumstance.  Further, once such an event is resolved, the
parties shall again perform their respective obligations under this
Agreement.  For the avoidance of doubt and without limitation, none of the
following events shall be deemed to constitute a force majeure event under this
Section and/or excuse or delay a party’s performance under this Agreement:  (i)
any reductions or other changes to reimbursement amounts and/or payment
methodology(ies) pertaining to any third party payors or governmental programs,
including, without limitation, Medicare, Medicaid, any other federal or state
programs, and/or any commercial payors; and/or (ii) the closure of Medical
Center or any department thereof due to the loss of any licensure, permits,
exemption, accreditation or CON status, or due to economic circumstances or
losses.
 
25.18           Article 2A Notice.  The parties agree that this Agreement is and
shall be treated and interpreted as a "finance lease," as such term is defined
in Article 2A of the Uniform Commercial Code, that GKF shall be treated as a
finance lessor who is entitled to the benefits and releases from liability
accorded to a finance lessor under the Uniform Commercial Code.  In furtherance
of the foregoing, Medical Center acknowledges that, before signing this
Agreement, GKF has informed Medical Center in writing (a) that Elekta is the
person supplying the Equipment to GKF, (b) that Medical Center is entitled under
the Uniform Commercial Code to the promises and warranties, including those of
any third party, provided to GKF by Elekta which is the person supplying the
goods in connection with or as part of the contract by which GKF acquired the
Equipment or the right to possession and use of the Equipment, and (c) that
Medical Center may communicate with Elekta which is the person supplying the
Equipment to GKF, and receive an accurate and complete statement of those
promises and warranties, including any disclaimers and limitations of them or of
remedies.  Medical Center also acknowledges that Medical Center has selected
Elekta to supply the Equipment and has directed GKF to acquire the Equipment or
the right to possession and use of the Equipment from Elekta.
 
25.17           Independent Contractor Status.  With respect to the performance
of the duties and obligations arising under this Agreement, nothing in this
Agreement is intended nor shall be construed to create a partnership, an
employer/employee relationship, a joint venture relationship, or a lease or
landlord/tenant relationship between GKF and Medical Center.  GKF acknowledges
that physicians practicing at Medical Center are not employees or agents of
Medical Center, but independent community practitioners.
 
 
 

--------------------------------------------------------------------------------

 
 
25.18           Termination of Baptist Lease.  Notwithstanding the execution and
delivery of this Agreement by the parties, this Agreement shall not become
effective until the termination of that certain Equipment Lease Agreement dated
August 7, 2003, as amended, between GKF and Baptist Hospital of East Tennessee,
immediately following which termination, this Agreement shall become
effective.  GKF shall inform Medical Center in writing upon the occurrence of
such termination and the effective date of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.


“GKF”
 
GK FINANCING, LLC,
a California limited liability company
 
By:           /s/ Ernest A. Bates, M.D.
Ernest A. Bates, M.D.
Policy Committee Member
“MEDICAL CENTER”
 
FORT SAUNDERS REGIONAL MEDICAL CENTER, a Tennessee not for profit corporation
 
By:           /s/ Keith N. Altshuler, FACHE
Keith N. Althshuler, FACHE
President & Chief Administrative Officer
   



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


LGK AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 


Exhibit 8.2
 
MEDICAL CENTER’S AND GKF’S DIRECT OPERATING EXPENSES


Equipment Maintenance
*
*
Equipment Insurance
*
*
Equipment Personal Property Tax
*
*
Marketing Costs
*
*
Facility Space
*
*
Registered Nurse
*
*
Physicist
*
*
Clinical Coordinator
*
*
Recovery Room
*
*
MRI Procedure with Contrast
*
*
MRI Procedure without Contrast
*
*
CT Procedure with Contrast
*
*
CT Procedure without Contrast
*
*
Angiography Procedure
*
*
Medical Director Fee
*
*
Billing and Collection Fee
*
*



On each anniversary of the first procedure date, Medical Center and/or GKF may
adjust these cost components up or down, which increases or decreases shall
directly correlate to increases or decreases in Medical Centers and GKF’s direct
cost (excluding administrative or overhead expenses) supported by documentation
reasonably satisfactory to the other party, except that increases for Facility
Space shall be limited to two percent (2%) annually or the annual increase to
the CPI index from the immediately preceding year, whichever is greater.


Any other billable Medical Center services (i.e., medical supplies, lab tests,
office supplies, etc.) necessary to perform a Gamma Knife procedure not
expressly set forth in this exhibit will be reimbursed to Medical Center at
Medical Center’s costs (excluding administrative or overhead expenses).
 
 
 

--------------------------------------------------------------------------------

 

